Citation Nr: 1745997	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-37 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased initial evaluation for lumbar sprain, rated as noncompensably disabling prior to February 3, 2016, and 20 percent disabling thereafter.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for right knee disorder.

5.  Entitlement to service connection for left knee disorder.

6.  Entitlement to service connection for right wrist sprain.

7.  Entitlement to service connection for left hand disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2000 to October 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the Board at an October 2016 hearing; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record.  The Veteran testified at the October 2016 hearing that he received private and VA treatment for the conditions on appeal.  These records have not been associated with the claims file.

In addition, VA examinations are necessary.  For the lumbar strain claim, VA must provide an examination that meets the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), i.e. provide an examination that reports joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  

Furthermore, an additional VA examination is required for the knee, right wrist, and left hand claims.  The February 2008 VA examination did not consider the service treatment records, which documented treatment for both knees, both wrists, and the right hand.  In addition, the VA examination did not include medical opinions addressing the potential relationship to service.  Thus, an additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed conditions that have not been associated with the claims file, to include treatment by Dr. [redacted] (phonetic) at [redacted].  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file Northampton VA Medical Center records, including treatment records from the Springfield community-based outpatient clinic.

2.  Schedule the Veteran for a VA spine examination.  After examining the Veteran and reviewing the claims file, the clinician should determine the current severity of the Veteran's service-related lumbar sprain.  

The examination must address range of motion of the thoracolumbar spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  Attention must also be directed to all other current symptoms, including spasms, periods of doctor-prescribed bedrest (incapacitating episodes), and ankylosis.  Finally, the clinician must address whether there are any associated objective neurological abnormalities, possibly to include radiculopathy/ neuropathy of the lower extremities, 

The clinician must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

3.  After completing the above, the Veteran must be afforded a VA examination of the knees, right wrist, and left hand.  All pertinent symptomatology and findings must be reported in detail.  The electronic claims file must be made available to and reviewed by the clinician prior to the examination and the report must reflect that such a review was made.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, a clinician must:

a)  Confirm the existence of any knee, right wrist, or left hand disorders during the claims period (i.e. from January 2008 to the present).  

b)  Provide an opinion as to whether any currently or previously diagnosed knee, right wrist, or left hand disorders were incurred in or aggravated by the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

4.  Complete any additional development as warranted, then readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

